Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 1/18/2022 has been entered.  Claim 14 was amended.  New claim 22 was added.  Claim 19 was cancelled.  Claims 14-18 and 20-22 are allowed.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Response to Amendment
The declaration under 37 CFR 1.132 filed 1/18/2022 is sufficient to overcome the rejection of claims based upon Malec et al. in view of Hawkins et al.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art Malec et al. (US 2009/0318294) teach glyphosate concentrates comprising a 10% mixture of low HLB and high HLB surfactants.  The present invention is non-obvious because the affidavit demonstrates the unexpected formation of a structured electrolyte system.  The combination of the low and high HLB surfactants result in a surfactant system that is able to stabilize rapeseed oil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617